                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

          Nicholas Lowery,            )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:16-cv-00226-RJC
                                      )             3:11-cr-00111-RJC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 31, 2021 Order.

                                               March 31, 2021




        Case 3:16-cv-00226-RJC Document 25 Filed 03/31/21 Page 1 of 1
